— Froceeding pursuant to CFLR article 78, inter alia, in effect, in the nature of prohibition to prohibit the prosecution of the petitioner in a crimi*634nal action entitled People v Ndaula, commenced against the petitioner in the Supreme Court, Queens County, under indictment No. 1721/11, and application by the petitioner for poor person relief.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Adjudged that the proceeding is dismissed as academic, without costs or disbursements.
The proceeding has been rendered academic, as the petitioner has been sentenced in the underlying criminal action. Rivera, J.P., Skelos, Chambers and Austin, JJ., concur.